DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The feature “probabilistic formula” in claim 11 is unclear. The specification is silent to formula including “probabilistic formula”.
For the purpose of a compact prosecution the examiner interpreted “probabilistic formula” as any algorithm, including mathematical, that identifies a probable error type.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Graves et al. (US 20050234682) hereinafter referred to as Graves, in view of Arnold et al. (US 20090326947) hereinafter referred to as Arnold, and Abel et al. (CA 1227875) hereinafter referred to as Abel. 
	Regarding Claim 1, Graves discloses
A computer 
(…a processor for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions, read-only (non-volatile) memory (ROM) for storing static information and instructions [0016]),
determining, via the processing element, 
retrieving from a memory element, via the processing element
(…a processor for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions, read-only (non-volatile) memory (ROM) for storing static information and instructions, a data storage device such as a magnetic or optical disk and disk drive for storing information and instructions, an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user, an optional user input device including alphanumeric and function keys (e.g., a keyboard) for communicating information and command selections to the processor, and an optional user input device such as a cursor control device (e.g., a mouse) for communicating user input information and command selections to the processor [0016]),
a plurality of natural language terms 
(…a natural language error message can be automatically generated by the validation program 350 [0072]),

and a user interface
(an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user [0016]).
	However, Graves is silent to the language of a probable error type based on the test result; each of the plurality of natural language terms having a corresponding phrase order value; each of the plurality of natural language terms in an order according to the phrase order values.
Nevertheless, Arnold discloses phrase order value (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
	However, Graves in view Arnold is silent to the language of 
a probable error type based on the test result.
	Nevertheless, Abel discloses 
a probable error type based on the test result (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves to use natural language for error detection report in detecting errors in electrical wiring harness system similar to  detecting error message in network map to improve the understanding of an error output by a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves in view of Arnold to incorporate phrase order to further improve understanding of the error output message.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves and Arnold, in view of Abel to incorporate the use historical data to identify a probable error type to improve the accuracy of error detection output.

Regarding Claim 6, Graves and Arnold in view of Abel disclose the claimed invention discussed in claim 1, including computer implemented method.
However, the combination is silent to the language of the probable error type.
Nevertheless, Abel discloses the probable error type (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves and Arnold in view of Abel to store and classify terms associated with an electrical wiring harness assembly for logical analysis of the error and to improve the accuracy of the output. 

Regarding Claim 7, Graves and Arnold in view of Abel disclose the claimed invention discussed in claim 6, including computer implemented method.
However, the combination is silent to the language of the probable error type.
Nevertheless, Abel discloses the probable error type (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves and Arnold in view of Abel to incorporate a retrieval step to submit the classification of the electrical wiring harness assembly for the system to generate error outputs to improve the functionality of the method. 
.  
Regarding Claim 10, Graves, Arnold, and Abel disclose the claimed invention discussed in claim 1, including computer implemented method.
the user interface (… an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user [0016]), 
and storing, via the processing element (…a processor
for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions, read-only (non-volatile) memory (ROM) for storing static information and instructions), 
error type (…a natural language error message can be automatically generated by the validation program 350 [0072]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves and Arnold in view of Abel to include a message detailing the results from a test for determining an error to improve the functionality of the method. 

Regarding Claim 11, Graves and Arnold in view of Abel disclose the claimed invention discussed in claim 10, including computer implemented method.
However, the combination is silent to the language of probabilistic formula.
Nevertheless, Abel discloses probable (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves and Arnold in view of Abel to include probability for generating error reports to improve the accuracy of the output method.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Graves, Arnold, and Abel and further in view of Terry et al. (US 20190180195) hereinafter referred to as ‘Terry’.

Regarding Claim 2, Graves, Arnold, and Abel disclose the claimed invention discussed in claim 1, including computer implemented method.
 	However, the combination is silent to the language of a selection of a preferred language. 
Nevertheless, Terry discloses a selection of a preferred language (….the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language. [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold and Abel in view of Terry to incorporate the retrieval step for a preferred language to ensure communication with the user and to further improve the accuracy of the error detection output. 

Regarding Claim 3, Graves, Arnold and Abel in view of Terry discloses the claimed invention as discussed in claim 2, including computer implemented method.
However, the combination is silent to the language of preferred language, the phrase order values, and secondary language stored on the memory element.
Nevertheless, Arnold discloses phrase order values (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
	However, the combination is silent to the language of secondary language.
Nevertheless, Terry discloses secondary language stored on the memory element
 (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold, and Abel in view of Terry to incorporate secondary language for communication with the user to further improve the accuracy of the error detection output.

Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Graves, Arnold, Abel, and further in view of de Kleer et al. (US 8024610) hereinafter referred to as ‘de Kleer’.

Regarding Claim 4, Graves, Arnold, and Abel discloses the claimed invention as discussed in claim 1, including computer implemented method.
However, the combination is silent to the language of wherein the test result is indicative of an electrical characteristic.
Nevertheless, de Kleer discloses test result is indicative of an electrical characteristic (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold, and Abel in view of de Kleer to include an indicator for electrical characteristics of a fault and to improve the type of error output. 

	Regarding Claim 5, Graves, Arnold, and Abel discloses the claimed invention as discussed in claim 1.
	However, the combination is silent to the language
	the test result is indicative of at least one of a continuity fault or an isolation fault.
Nevertheless, de Kleer discloses the test result is indicative of a fault (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold, and Abel in view of de Kleer to include an indicator for isolating faults and to improve the accuracy of the error output. 
 
Regarding Claim 8, Graves, Arnold, and Abel discloses the claimed invention as discussed in claim 6.
However, the combination is silent to the language of an identifier of a pin associated with the classification of the electrical wiring.
Nevertheless, de Kleer discloses a pin associated with electrical wiring (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold, and Abel in view of de Kleer to include an identifier pin for isolation of the components of a system and to improve the accuracy of the error output. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Graves, Arnold, and Abel and further in view of Ali et al. (US 20190079978) hereinafter referred to as ‘Ali’.

Regarding Claim 9, Graves, Arnold, and Abel discloses the claimed invention as discussed in claim 1.
However, the combination is silent to the language of a foreign key.
Nevertheless, Ali discloses a foreign key (data table 140 corresponds to a REF field type (e.g., a foreign key) of a second data table, determines whether the foreign term… matches an entry of the second data table [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold, and Abel in view of Ali to include a foreign key for determining foreign terms to improve the accuracy of the error output. 
 
Claims 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 9250283) hereinafter referred to as Johnson, Graves, Arnold, and Abel. 
  
Regarding Claim 12, Johnson discloses
A system for analyzing an electrical wiring harness assembly, (a system and method for performing electronic testing on a set of electric cables. In one embodiment, the invention provides a testing platform for automated quality testing of a complex electric wire harness assembly [1]),
a harness (a harness, comprises wires and connectors [3]),
two or more pins of the electrical wiring (cable assembly testing consists of a continuity test between connectors that shows that the wire has an electrical connection to the correct pins on the connectors); 
a stimulus and measurement device connected to the harness interface and configured to measure electrical characteristics of the electrical wiring harness assembly (The tester includes a switch system that enables one or more TDR engines to sequentially apply a TDR stimulus… may also perform a continuity, resistance, capacitance, or inductance test on the cable harness. The tester may also measure and use temperature in analyzing the cable harness, or may apply temperature cycling, different or varying atmospheric pressures, vibration, shaking, or shock to the cable harness).
However, Johnson is silent to the language of a memory element.

Nevertheless, Graves discloses the memory element, retrieve from the memory element  (…a processor for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions , read-only (non-volatile) memory (ROM) for storing static information and instructions, a data storage device such as a magnetic or optical disk and disk drive for storing information and instructions [0016]),
and the user interface ( an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user [0016]), 
a plurality of natural language terms (…a natural language error message can be automatically generated by the validation program 350[ 0072]).
	However, Graves is silent to the language of determine a probable error type based on the test result, phrase order values.  
	Nevertheless, Abel discloses a probable error type(The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
However, Abel is silent to the language of phrase order values.
Nevertheless, Arnold discloses phrase order values (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson in view of Graves to use natural language for error detection report in detecting errors in electrical wiring harness system similar to  detecting error message in network map to improve the understanding of an error output by a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson and Graves in view of Arnold to incorporate phrase order to further improve understanding of the error output message. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold in view of Abel to incorporate the use historical data to identify a probable error type to improve the accuracy of error detection output.

Regarding Claim 16, Johnson, Graves, and Arnold in view of Abel disclose the claimed invention as discussed in claim 12.
However, the combination is silent to the language of probable error.
Nevertheless, Abel discloses probable error (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold in view of Abel to store and classify terms associated with an electrical wiring harness assembly for logical analysis of the error and to improve the accuracy of the output. 
. 
Regarding Claim 17, Johnson, Graves and Arnold in view of Abel disclose the claimed invention as discussed in claim 16.
However, the combination is silent to the language of probable error
Nevertheless, Abel discloses probable error (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold in view of Abel to retrieve and classify terms for logical analysis of the error and to improve the accuracy of the output. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, and Abel and further in view of Terry et al. (US 20190180195) hereinafter referred to as ‘Terry’.

Regarding Claim 13, Johnson, Graves ,Arnold, and Abel disclose the claimed invention as discussed in claim 12.
However, the combination is silent to the language of a selection of a preferred language.	
Nevertheless, Terry discloses a selection of a preferred language (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of Terry to incorporate the use of a preferred language to ensure communication with the user to further improve the accuracy of the error detection output. 

Regarding Claim 14, Johnson, Graves ,Arnold, and Abel disclose the claimed invention as discussed in claim 13.
However, the combination is silent to the language a secondary language stored.
Nevertheless, Terry discloses a language stored (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of Terry to incorporate a secondary language for communication with the user to further improve the accuracy of the error detection output. 

Regarding Claim 15, Johnson, Graves, Arnold, and Abel in view of Terry disclose the claimed invention as discussed in claim 14.
However, the combination is silent to the language of the phrase order values 
and secondary language stored the memory element.
Nevertheless, Arnold discloses phrase order values (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
	However, Arnold is silent to the language of secondary language stored on the memory element.
Nevertheless, Terry discloses language stored on the memory element
 (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of Terry to incorporate phrase order with a secondary language for communication with the user to further improve the accuracy of the error detection output. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Graves, Arnold, and Abel in further view of de Kleer et al. (US 8024610) hereinafter referred to as de Kleer. 
  
Regarding Claim 18, Johnson, Graves ,Arnold, and Abel disclose the claimed invention as discussed in claim 16.
However, the combination is silent to the language of an identifier of a pin.
Nevertheless, de Kleer discloses a pin (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson, Graves, Arnold, and Abel in view of de Kleer to incorporate an identifier pin for isolation of the components of the system and to improve the accuracy of the error output.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Graves in view of Arnold, Abel, Johnson, and de Kleer.  

Regarding Claim 19, Graves discloses
A computer (…a processor for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions, read-only (non-volatile) memory (ROM) for storing static information and instructions [0016]),
retrieving from a memory element
(…a processor for processing information and instructions, random access (volatile) memory (RAM) for storing information and instructions, read-only (non-volatile) memory (ROM) for storing static information and instructions, a data storage device such as a magnetic or optical disk and disk drive for storing information and instructions
a plurality of natural language terms (…a natural language error message can be automatically generated by the validation program 350[ 0072]),
a user interface (an optional user output device such as a display device (e.g., a monitor) for displaying information to the computer user [0016]).

However, Graves is silent to the language of phrase order value, probable error,
and detect at least one of a continuity fault or an isolation fault.
Nevertheless, Arnold discloses phrase order value (…after identifying words and word sequences fitting an advertiser's interest, statistical topic/criterion models are generated that weigh and combine terms to generate a composite score… word and phrase order and time separation preferences may be included in the topic/criterion model [0042]).
However, Arnold is silent to the language of a probable error type.
Nevertheless, Abel discloses a probable error type (The system units generate error reports in response to the detection of error conditions… The resultant list is then masked by the initial list to form a selection list from which a most probable fault unit is selected [Abstract]).
However, Abel is silent to the language of detect at least one of a continuity fault or an isolation fault; measuring, via the stimulus and measurement device.
Nevertheless, Johnson discloses measuring, via the stimulus and measurement device (The tester includes a switch system that enables one or more TDR engines to sequentially apply a TDR stimulus… may also perform a continuity, resistance, capacitance, or inductance test on the cable harness. The tester may also measure and use temperature in analyzing the cable harness, or may apply temperature cycling, different or varying atmospheric pressures, vibration, shaking, or shock to the cable harness [Abstract]).
However, Johnson is silent to the language of detect at least one fault.
Nevertheless, de Kleer discloses detect at least one fault (… Repeatedly measuring y=0 will monotonically drive down the posterior probability of A1 being faulted. Choosing probes which drive down the posterior probability of component faults is at the heart of effective isolation of intermittent faults [77]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves to use natural language for error detection report in detecting errors in electrical wiring harness system similar to  detecting error message in network map to improve the understanding of an error output by a user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves in view of Arnold to incorporate phrase order to further improve understanding of the error output message. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves and Arnold in view of Abel to incorporate the use historical data to identify a probable error type to improve the accuracy of error detection output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold, and Abel in view of Johnson to incorporate a stimulus for quality standards and to improve functionality of the method. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graves, Arnold, Abel, and Johnson in view of de Kleer to incorporate a detection of continuity or isolation faults for expected diagnostic cost and to improve accuracy of fault detection.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Graves, Arnold, Abel, Johnson, and de Kleer in view of Terry.

Regarding Claim 20, Graves, Arnold, Abel, and Johnson, de Kleer discloses the claimed invention as discussed in claim 19.
However, the combination is silent to the language of a selection of a preferred language. 
Nevertheless, Terry discloses a selection of a preferred language (… the present systems and methods are capable of storing information regarding the language preferred by the contact, and may ensure that future communications with this contact are generated in this preferred language [0171]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify , Graves, Arnold, Abel, Johnson, and de Kleer in view of Terry to include a retrieval step for the use of a different phrase order terms to ensure communication with the user and further improve the accuracy of the error detection output.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peter Haumer (US 20200082027) discloses phrase order with natural language processing.
Scott Carrier (US 9589049) discloses natural language with secondary language and preferred language.
Francois Gervais (US 8912800) discloses electrical wiring harness testing and error detection with a user interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARAH ZAAB/Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863